RESTRICTION REQUIREMENT

Election/Restriction

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, drawn to a method for diagnosing sJIA.
Group II, claim(s) 1-16, drawn to a method for differentiating a diagnosis of sJIA, KD and FI.
Group III, claim(s) 17-25, drawn to a method for determining a need for treatment.
Group IV, claim(s) 26-35, drawn to a kit for diagnosing sJIA.
Group V, claim(s) 36-39, drawn to a method for monitoring the progression of sJIA to facilitate a need for treatment.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-V lack unity of invention because even though the inventions of these groups share the technical feature of the biomarker calprotectin (of claims 1, 10, 17, 26 and 36, the 

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Upon an election of any of the Groups I-V, please elect a panel of biomarkers as indicated below (Species A)
Biomarkers 
Please make an election by specifying the identities of the biomarkers by choosing the at least two, three or alternatively more than 3, specific biomarkers (e.g., from those recited at claims 1-3, 10-12, 17-19, 26-28 and/or 36).
Explanation:

Therefore, for example upon and election of one of Group I-IV, Applicant should elect at least two biomarkers. If desired, Applicant may elect more than three as encompassed by the invention. 
Please specify a specific set of biomarkers by specifying each biomarker uniquely (i.e. elect a specific panel of biomarkers from among those supported by the claims/disclosure). The elected species could thus be two, three, four, five, etc., biomarkers. The non-elected biomarkers will be withdrawn (for example, should Applicant elect the panel Calprotectin, FSTL-1, CRP, SAP and S100A12, then claim 3 would be withdrawn). Please note that the independent claims 1, 10, 17, 26 each require at least calprotectin and FSTL-1, so should Applicant elect one of these groups of invention, Applicant must elect a panel comprising at least these species required of the independent claim. 
The Examiner will search the combination elected, but will not necessarily search or assess the patentability of each single biomarker individually, or all possible combinations of biomarkers, nor the elected combination as further combined with any additional target biomarkers not specified in Applicant’s response to the election of species requirement. 

Further, upon and election of one of Groups of I-III or V, please elect one from the following species of biomarker measuring technique as indicated below. (species B)
Measuring Technique
Immunoassay (ELISA, RIA, IFA, sandwich, magnetic capture, microsphere capture, Western, SERS)
Flow Cytometry
Mass Spectrometry
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1, 8-10, 15-17, 22-26 and 31-39 appear to be generic.
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
Although the species of biomarker (panel/combination of biomarkers) share a common feature of in that each is indicated associated with sJIA, the common feature is not a significant element because it represents only a small portion and does not make a contribution over the prior art in view of Ling et al. as cited in detail above (see the above citations, Ling teaches that both calprotectin and at least FSTL-1 are biomarkers related/diagnostic for sJIA).  Further, the species of these groups do not belong to a recognized class of chemical compounds.  Each of the recited biomarkers is a distinct protein (each are compositionally different proteins, each comprises a distinct amino acid sequence).
Similarly, regarding the species of Group B, although the measuring techniques of Group B share a common feature of each being capable of protein biomarker detection, the common 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Notice of Possible Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641